Citation Nr: 0214187	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-18 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling prior to November 10, 1997, 50 percent disabling 
prior to January 7, 2000 and 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from February 1981 to June 
1981, and from July 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for PTSD, and assigned an initial 10 percent 
rating effective to the date of claim; October 25, 1995.  The 
RO also denied service connection for fibromyalgia.  In 
October 2001, the RO re-evaluated the veteran's PTSD as 30 
percent disabling effective October 26, 1995, 50 percent 
disabling effective November 10, 1997 and 70 percent 
disabling effective January 7, 2000.  The Board has rephrased 
this issue on the title page to reflect that the veteran is 
seeking a higher initial rating for PTSD.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (where an appeal stems from an 
initial rating, VA must frame and consider the issue of 
whether separate or "staged" ratings may be assigned for any 
or all of the retroactive period from the effective date of 
the grant of service connection in addition to a prospective 
rating).

The Board notes that, in a decision dated in October 1999, 
the Board denied as not well grounded claims for service 
connection for gastrointestinal disorder (including irritable 
bowel syndrome and diverticulosis), disability manifested by 
sensitivity to chemicals, disability manifested by elevated 
white blood cell count, disability manifested by memory loss, 
disability manifested by sleep difficulty, osteoarthritis, 
folliculitis, chronic fatigue, multifactorial headaches and 
depressive disorder.  In September 2000, the "Veterans 
Claims Assistance Act of 2000" (VCAA) was enacted into law 
which, among its provisions, provides for readjudication of 
all claims denied as not well grounded which became final 
beginning on July 14, 1999.  See VCAA, Pub. L. No. 106-475, 
114 Stat. 2096.  To the extent that these claimed symptoms of 
undiagnosed illness are not subsumed with the grant of 
service connection for fibromyalgia addressed below, the 
claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran had active duty in Southwest Asia during the 
Persian Gulf War.

2.  The veteran's fibromyalgia, which is currently manifested 
to a compensable degree, is presumed to have been incurred as 
a result of his active military service in the Persian Gulf 
War.

3.  Prior to November 10, 1997, the veteran's PTSD resulted 
in no more than definite/moderate social and industrial 
impairment.

4.  For the time period from November 10, 1997 to February 
19, 1999, the veteran's PTSD resulted in no more than 
considerable/serious social and industrial impairment.

5.  Beginning on February 19, 1999, the veteran's PTSD is 
factually shown to have resulted in severe, but not total, 
social and industrial impairment.


CONCLUSIONS OF LAW

1.  Fibromyalgia was incurred during active wartime service.  
38 U.S.C.A. § 1110 (West 1991);  38 U.S.C.A. § 1117 (West 
Supp. 2002); 38 C.F.R. § 3.317 (2002).

2.  The criteria for a rating in excess of 30 percent for 
PTSD prior to November 10, 1997 have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 4.132 
Diagnostic Code 9411 (1995-2002).

3.  The criteria for a 70 percent rating for PTSD beginning 
on February 19, 1999 have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.130, 4.132 Diagnostic Code 9411 (1995-2002).

4.  The criteria for a rating in excess of 70 percent for 
PTSD subsequent to February 19, 1999 have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 4.132 
Diagnostic Code 9411 (1995-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law requires 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim and includes other notice 
and duty to assist provisions.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  VA has enacted 
regulations to implement the provisions of the VCAA.  66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  These 
changes in law are potentially applicable to the claims on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As addressed below, the Board finds that service connection 
for fibromyalgia is warranted on a presumptive basis.  Thus, 
the provisions of the VCAA need not be discussed in regard to 
this claim.  With regard to the higher initial rating claim, 
the RO has provided the veteran a Statement of the Case (SOC) 
and multiple Supplemental Statements of the Case (SSOC) 
advising him of the Reasons and Bases for denying his claim 
as well as the evidence obtained and reviewed in arriving at 
its determinations.  The RO has developed the case by 
obtaining the veteran's VA clinical records, his private 
medical records and all pertinent documents related to his 
disability claim with the Social Security Administration 
(SSA).  The RO has also provided the veteran with VA 
examination based upon review of the claims folder.  The 
veteran has been requested to identify all providers of 
treatment for his PTSD, and the RO has obtained all records 
identified by the veteran as relevant to his claim on appeal.  
On the facts of this case, the Board finds that any further 
notice pursuant to 38 U.S.C.A. § 5103 would delay expedited 
consideration of this claim with no benefit accruing to the 
veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)(the Board should avoid remanding a case which 
unnecessarily imposes a burden on VA with no benefit flowing 
to the claimant).  Cf. Quartuccio v. Principi, 16 Vet. App. 
183, 186-7 (2002).  The Board also notes that the veteran's 
representative returned this case to the Board without 
request for further development and/or notice.

Based upon the above, the Board finds that VA has met the 
duty to assist and notice requirements under the VCAA.  In 
this respect, the veteran has been provided notice of the 
extent of development obtained and provided by VA, and there 
are no outstanding requests for additional records.  The 
Board is also of the opinion that no reasonable possibility 
exists that any further assistance would aid in 
substantiating his initial rating claim.

II.  Factual summary

The veteran's original Application for Compensation or 
Pension was received on October 26, 1995.  At that time, he 
sought service connection for a multitude of symptoms which 
he believed were related to his tour of duty in Saudi Arabia 
during the Persian Gulf War.  His claimed symptoms included 
muscle and joint pain, fatigue, sleeping problems, night 
sweats, headaches, depression and memory loss.   His service 
medical records for his first and second periods of active 
service, however, indicated "NORMAL" clinical assessments 
of his musculoskeletal system and psychiatric status.

In pertinent part, the veteran's private medical records 
following his separation from active service in April 1991 
first reflect his complaint of neck and shoulder stiffness, 
assessed as myalgia, in October 1992.  A December 1992 
magnetic resonance imaging (MRI) scan of the cervical spine, 
ordered due to complaint of severe neck pain and 
radiculopathy, was significant for mild to moderate right 
sided soft tissue protrusion at C3-4 and C5-6 without 
significant spinal cord compression, and posterior spurring 
at C3-4 and C4-5 with projection into the right neuroforamen 
at the respective levels.  He also received treatment for 
persistent diarrhea and abdominal complaints.

A VA Persian Gulf Registry Sheet, dated in August 1994, first 
reflects the veteran's report of fatigue since service in the 
Persian Gulf, and multi-joint pain of 11/2 years duration.  
Physical and x-ray examinations of his musculoskeletal 
system, however, were unremarkable.  His subsequent VA 
clinical records reveal his treatment for "musculoskeletal 
pain" and fatigue.  In February 1995, he was given 
impressions of questionable pseudofascial syndrome, and 
myalgia/joint pain.  In September 1995, he reported feeling 
somewhat depressed and missing an average of 3 days per month 
from work as a result of physical problems.  One clinical 
record noted chronic myositis since 1991.

During the same time period in 1995, the veteran's private 
clinical records show treatment for musculoskeletal pain and 
anxiety symptoms.  He was prescribed BuSpar for his "anxiety 
disturbance" symptoms, which included sleep disturbance and 
mild depression, but no relief was obtained.  His 
musculoskeletal complaints were variously assessed as 
myalgia, medial scapular bursitis and muscular tension in the 
right shoulder and probable early and mild carpal syndrome.  
In July 1996, he was given an assessment of mild to moderate 
stress disturbance.

On VA mental disorders examination in July 1996, the veteran 
reported that a progressive worsening of physical symptoms, 
such as multiple allergies, sinusitis, headaches, myalgias 
and chronic fatigue, were causing him significant distress 
and severe impairment in his social and occupational 
functioning.  He had multiple jobs since his return from the 
Persian Gulf, but had been unable to perform his duties due 
to his multiple physical ailments.  His psychiatric 
complaints involved anxiety, nervousness, low frustration 
tolerance and occasional diparesis.  His depressive symptoms 
included insomnia, decreased interest in activities, low and 
worsening energy and occasional poor concentration.  He 
reported recurrent, intrusive thoughts of scud missile 
attacks and threat of chemical warfare, and felt estranged 
from friends with a sense of a bleak, unfulfilled and 
shortened future.  His autonomic arousal symptoms included 
sleep disturbance, irritability, hypervigilance, 
concentration difficulty, exaggerated startle response and 
weird dreams with night sweating.

On mental status examination, the veteran was neatly dressed, 
cooperative, engageable and appropriate in interactions and 
communications.  His thinking was cogent, lucid and goal 
directed.  His speech was normal in rate, rhythm and 
associations.  There was no formal thought disorder.  His eye 
contact was fair and motor functions were normal.  His affect 
was tense and somewhat restricted/constricted.  His thought 
processes were organized and relevant with no flight of ideas 
or loosening of associations.  He denied suicidal or 
homicidal ideations, intentions or plans.  He denied 
perceptual abnormalities.  He was alert and oriented times 
three.  He was cognitively intact.  He described his marital 
relationship as "pretty good."  He was given diagnoses of 
mild, early onset PTSD and depressive disorder not otherwise 
specified (NOS).  He was given a Global Assessment of 
Functioning (GAF) score of 50.  The examiner further 
commented that the veteran was experiencing mild PTSD 
symptoms.

The veteran's VA general medical examination, dated in July 
1996, resulted in a "Negative" physical examination of the 
musculoskeletal system, and indicated diagnoses which 
included questionable osteoarthritis of the cervical spine, 
irritable bowel and diverticulosis.

A November 1996 VA clinical record, which noted complaint of 
uncontrolled anxiety attacks and recurrent memories of the 
Persian Gulf War, revealed that the veteran was being 
prescribed Xanax and Prozac.

Clinical records dated in 1997 from veteran's private 
physician, James A. Frey, M.D., indicated opinion that the 
veteran manifested a myriad of complaints associated with 
"Gulf War syndrome."  These records reflect Dr. Frey's 
opinion that the veteran's complaints of fibrositic and 
myotendinous type of pain as well as poor sleep were among 
his Gulf War syndrome symptoms.  Dr. Frey also described the 
symptoms as relating to a probable immunologic mediated 
reaction.  An x-ray examination revealed degenerative 
osteophytes of the lumbar and thoracic spines.

In conjunction with his application for SSA disability 
benefits, the veteran underwent neuropsychiatric examination 
by Jasmine P. Taylor, M.D., in April 1997.  He described 
symptoms of depression, sadness, crying spells, difficulty 
with sleeping through the night, hopelessness and decreased 
concentration.  He also reported feeling panicky and nervous 
most of the time.  His symptoms of autonomic arousal included 
decreased sleep, irritability hypervigilance, decreased 
concentration and increased startle response.  His score on 
the Zung Depression scale indicated marked depression while 
his score on the Zung anxiety scale indicated severe anxiety.  
On mental status examination, he presented as an average 
built male who was casually dressed.  He was cooperative and 
appropriate throughout the interview.  He was extremely 
organized with his history.  His speech was normal in tone 
and regular in rate and rhythm.  His response was spontaneous 
and goal-directed without blocking, muteness, or repetition.  
He performed serial 7's with difficulty.  He answered general 
information quickly and without error.  He was alert and 
oriented in all spheres.  His intellectual functioning was 
assessed to be average.  A brief neurological screening was 
unremarkable.  He was given a diagnosis of PTSD, panic 
attacks without agoraphobia, and assigned a GAF score 65-70 
for the past and current year.  Absent review of his clinical 
records, however, the examiner was unable to assess his 
employability.  He was competent to handle his funds.

On VA PTSD examination on November 10, 1997, the veteran 
reported daily, intrusive thoughts as well as nightmares and 
flashbacks of Operation Storm.  He had a tendency to isolate 
himself from others and engage in avoidance behavior.  He had 
feelings of chronic anxiety, rage, depression, 
hypervigilance, startle response and alienation.  He had 
memory loss and inability to concentrate.  On mental status 
examination, he arrived on time for his scheduled 
appointment, and was cooperative during the interview.  He 
looked his stated age of 33.  He appeared neat and clean, and 
maintained eye contact.  His psychomotor activity appeared 
retarded.  His facial expression was serious.  His mood was 
depressed, and affect was flat.  His sleep disturbances 
appeared chronic in nature.  His anxiety attacks were 
frequent.  He denied auditory and visual hallucinations, 
delusions, and suicidal/homicidal ideation.  His memory, 
concentration and recall were impaired.  He was fully 
oriented.  He was given a diagnosis of chronic, moderate PTSD 
and assigned a GAF score of 51.  The examiner described the 
veteran's social and occupational impairment due to PTSD as 
moderate in nature.

In November 1997, Dr. Frey provided the Alabama Department of 
Rehabilitation Services an assessment of the veteran's 
physical and mental functional capacity.  Dr. Frey evaluated 
the veteran as manifesting "moderate" psychiatric 
impairment with respect to activities of daily living, 
understanding and carrying out work orders, responding 
appropriately to supervision in a work setting, and 
performing simple tasks.  He was deemed to have "marked" 
impairment with respect to social functioning, concentration, 
ability to respond to work pressures, and ability to perform 
repetitive tasks.

A December 1997 VA clinical first presents an assessment of 
probable fibromyalgia syndrome.  

In February 1998, the veteran underwent a VA Persian Gulf War 
neuropsychological evaluation.  On behavioral observation, he 
presented as a casually dressed, adequately groomed male who 
appeared his stated age.  He was right hand dominant, and 
exhibited no sensory or motor abnormalities.  His 
interactions with the examiner were pleasant and socially 
appropriate but decreased in spontaneity.  He exhibited 
moderate psychomotor slowing and appeared somewhat sedated.  
He presented information about his history and problems in a 
straightforward manner.  His speech was slow but otherwise 
normal in all aspects.  His responses were logical and 
coherent.  There was no evidence of thought disorder or 
perceptual disturbance.  His overall mood appeared moderately 
depressed and anxious, and his affect was moderately 
constricted but appropriate.  He had no significant 
difficulty comprehending task instructions.  

The veteran's performance on neuropsychologic testing was 
consistent with, and often exceeded, his estimated average 
premorbid intellectual ability, and his social, occupational 
and educational levels.  For example, his performance was in 
the high average to above average range on tests general 
cognitive functioning and proficiency, information processing 
accuracy, phonemic verbal fluency, visual memory, oral 
arithmetic and general fund of information.  His performance 
was generally below average on tests that required sustained 
attention and psychomotor speed (e.g., simple and complex 
visuomotor sequencing, auditory attention and sequencing, 
unstructured verbal memory, and fine motor speed and 
coordination).  It was noted that such patterns were not 
entirely consistent with the sequelae of neurotoxin exposure, 
but rather was often seen in individuals experiencing 
significant emotional distress such as depression, anxiety 
and/or PTSD.  It was also noted that the sedative effects of 
the veteran's narcotic pain medication, psychotropic 
medications, and chronic fatigue could be contributing 
factors to his slowness and decreased ability to sustain 
effort.  It was further noted that his overall test-taking 
approach revealed good organization.  His attention and 
concentration were also good.  He was aware of his 
difficulties but did not become unduly distressed when he 
made errors.  His effort throughout the whole evaluation was 
good.  The veteran's physical evaluation indicated a 
diagnosis of diverticulosis and a working diagnosis of 
"Fibromyalgia/PGWS."  

In October 1998, the veteran appeared and testified before 
the RO.  He believed his skeletal pain symptoms were related 
to his in-service exposure to multitude of hazardous 
substances such as diesel fuel, oil well smoke, chemical 
cleaning solutions, "PP pills", immunization shots and 
exhaust fumes.  His doctors offered a working diagnosis of 
fibromyalgia for his joint pain symptoms which they 
attributed to his in-service exposure to toxic substances.  
He recalled that symptoms of fatigue, depression, anxiety 
attacks and memory loss began while serving in the Persian 
Gulf War.  His wife testified to his moodiness, anxiety 
attacks, and fear of being isolated from his family.  

An August 1998 VA clinical record indicated a diagnosis of 
PTSD with mild agoraphobia.  On February 19, 1999, the 
veteran's treating psychiatrist noted an increase in 
irritability and depression which resulted in a GAF score of 
45.

In February 1999, Dr. Frey offered a diagnosis of "Gulf War 
syndrome with symptoms consistent with fibromyalgia."

A September 1999 VA clinical record noted that the veteran's 
PTSD with panic attacks and agoraphobia had only partially 
responded to anti-anxiety and anti-depressant agents, and 
that his symptoms were aggravated by sensitivity to sedation, 
chronic pain and fearfulness due to unexplained illness.  It 
was noted that his GAF score had decreased from 55 to 45 
since 1995.

In January 2000, the veteran underwent VA mental disorders 
examination with benefit of review of his claims folder.  He 
indicated that he took Klonopin, Xanax, Elavil and Serzone to 
control his emotional situation, and that the effects of such 
medication rendered him unable to work.  He reported two to 
three panic attacks per week, obsessive behavior by washing 
his hands more than 40 times per day, depression on a daily 
basis, low tolerance and suspiciousness of people, and two or 
three episodes of rage per week.  On mental status 
examination, he was oriented to time, place, person and 
circumstances.  His rate of speech was average.  He spoke in 
a sad, depressed and monotonous tone.  He denied suicidal or 
homicidal ideations, and appeared able to manage his 
activities of daily living.  His sleep was interrupted with 
nightmares at least twice per week.  He had flashbacks daily.  
His impairment of thought processes or communication was 
hampered by his avoiding social communication and his intense 
suspiciousness of others.  It was noted that he had a 
persistent fear of social relationships, and that his daily 
social activities were marked by his avoidance to even go to 
the mall.  He thought the future to be bleak because of the 
pain, headaches, and anxiety he experienced on a daily basis.  
He had difficulty concentrating constantly, and was usually 
hypervigilant particularly in crowds.  His was given a 
diagnosis of severe, delayed PTSD, and assigned a GAF score 
of 40 with past year score of 45.

Thereafter, VA clinical records note continuing treatment for 
PTSD.  In March 2000, he was assigned a GAF score of 60.  In 
February 2001, he experienced more than usual stress and 
anxiety attacks due to concerns for his mother's health.  His 
PTSD was described as producing severe social and industrial 
improvement, and he was assigned a GAF score of 45.  GAF 
scores of 45 were continued in June 2001 and September 2001, 
but the veteran remained alert with clear sensorium and 
coherent associations.  He denied suicidal or homicidal 
ideations as well as delusions or hallucinations.

By means of a rating decision dated in October 2001, the RO 
re-evaluated the veteran's PTSD as 30 percent disabling 
effective to October 26, 1995, 50 percent disabling effective 
to November 10, 1997 and 70 percent disabling effective to 
January 7, 2000

In support of his service connection claim, the veteran 
submitted a medical article written by Philip J. Landrigan, 
M.D., MSc., for the American Medical Association Journal 
entitled Illness in Gulf War Veterans, Causes and 
Consequences.  This article reported that many veterans 
returning from action in the Persian Gulf War complained of 
an array of symptoms that defied diagnostic classification, 
to include fatigue, joint pain, gastrointestinal complaints, 
memory problems, emotional change, impotence and insomnia.  
It was noted that some veterans were exposed to potential 
hazards to health such as extremes of heat and cold, blowing 
dust, smoke from oil well fires, petroleum fuels and their 
combustion products, pyridostigmine bromide (administered as 
pretreatment for potential gas exposure), anthrax and 
botulinum toxoid vaccines, depleted uranium (used in 
artillery shells), infectious diseases, chemical warfare 
agents, pesticides, and pervasive psychological and 
physiological stress.  It was further noted that at least one 
study suggested that Persian Gulf War veterans experienced 
significantly higher prevalences of medical and psychological 
symptoms including depression, cognitive function and 
fibromyalgia.

III.  Service connection for fibromyalgia

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 1991).  The claimant bears the burden to present 
and support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
Supp. 2001).  In evaluating service connection claims, the 
Board shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).

The veteran, who served on active military duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War from October 26, 1990 to March 20, 1991, is deemed a 
Persian Gulf War veteran.  38 C.F.R. § 3.317(d) (2002).  The 
original statutory provisions providing authority to pay 
compensation to Persian Gulf War veterans was limited to an 
"undiagnosed illness" which, pursuant to regulation, 
consisted of chronic symptoms which could not be attributed 
to a known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
Supp. 1995); 38 C.F.R. § 3.317 (1995).  VA's General Counsel 
determined that symptoms attributed to any diagnosed illness, 
including those attributed to a poorly-defined disease such 
as chronic fatigue syndrome or fibromyalgia, could not be 
service-connected under 38 U.S.C.A. § 1117.  VAOPGCPREC 8-98 
(Aug. 3, 1998).

During the pendency of appeal, the statutory provision 
providing authority to pay compensation to Persian Gulf War 
veterans were substantively revised.  38 U.S.C.A. § 1117 as 
amended by § 202 of HR 1291, PL 107- 103.  Among the changes, 
service connection was extended for a "qualifying chronic 
disability" that became manifest during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or to a degree of 10 
percent or more during the presumptive period prescribed by 
VA regulation.  The term "qualifying chronic disability" was 
defined as a chronic disability resulting from any of the 
following (or any combination of any of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; or
(C) Any diagnosed illness that VA determines 
by regulation warrants a presumption of 
service-connection. 

38 U.S.C.A. § 1117(a)(2) (West Supp. 2002) (emphasis added).

"Fibromyalgia is a syndrome of chronic, widespread 
musculoskeletal pain associated with multiple tender or 
'trigger' points, and often with multiple somatic 
complaints."  61 Fed. Reg. 20,438, 20,439 (1996).  VA's 
rating schedule indicates that symptoms associated with 
fibromyalgia may include fatigue, sleep disturbance, 
stiffness, paresthesias, headache, irritable bowel symptoms, 
depression, anxiety, and Raynaud's-like symptoms.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (2002).  A 10 percent rating is 
warranted for fibromyalgia which requires continuous 
medication for control.  Id.

The evidence of record in this case establishes a working 
diagnosis of fibromyalgia given by the veteran's private 
physician as well as VA's rheumatology clinic.  The veteran 
experiences symptoms such as musculoskeletal pain, fatigue, 
sleep disturbance, headache, irritable bowel symptoms, 
depression and anxiety for which he has been prescribed 
narcotic medications.  Thus, the evidence establishes the 
onset of fibromyalgia to a compensable degree within the 
applicable presumptive period.  38 C.F.R. § 3.317(a)(1)(i) 
(2002).  As a result of the liberalizing law, the Board finds 
that a grant of service connection for fibromyalgia is 
warranted on a presumptive basis.

IV.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2002).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or 
circumstances and conveys matters that can be 
observed and described by a lay person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

The severity of the veteran's psychiatric disability is 
assessed for VA compensation purposes by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4.  The Board initially notes that 
the veteran's claim for a higher initial rating for PTSD 
originates from a claim received on October 26, 1995.  
Effective on November 7, 1996, new regulations were issued 
with respect to the criteria to be considered in rating PTSD 
cases.  61 Fed. Reg. 52700 (Oct. 8, 1996).  Prior to the 
effective date of the new regulations, the veteran's claim 
for a higher initial rating may only be evaluated under the 
older criteria.  38 U.S.C.A. § 5110(g) (West 1991); 
VAOPGCPREC 3-2000 (April 10, 2000).  However, from and after 
the effective date of amendment, the Board must consider both 
the old and the new criteria and apply the version most 
favorable to the veteran.  Id.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new regulations were considered 
and applied by the RO, and the Board will do likewise.

Under the regulations in effect prior to November 7, 1996, a 
30 percent rating for PTSD was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995).  VA's General Counsel 
construed the term "definite" as meaning "distinct, 
unambiguous, and moderately large in degree," and 
representing a degree of social and industrial inadaptablity 
that was "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991).

A 50 percent disability evaluation for PTSD encompassed 
situations where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  
A 70 percent rating encompassed situations where the ability 
to establish or maintain effective or favorable relationships 
with people was severely impaired with psychoneurotic 
symptoms of such severity and persistence as to result in 
severe impairment in the ability to obtain and retain 
employment.  Id.  

A 100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; OR 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
reality; OR demonstrably unable to obtain or retain 
employment.  The criteria for a 100 percent rating under the 
old version of Diagnostic Code 9411 were each independent 
bases for granting a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).

Under criteria of Diagnostic Code 9411 effective from 
November 7, 1996, a 30 percent rating represents occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversational normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events.)  38 C.F.R. 
§ 4.130 (1996-2002).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2002).

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  

The RO has assigned an initial 30 percent rating for PTSD 
effective from the date of claim, October 26, 1995, to 
November 10, 1997.  The veteran's symptoms during this time 
period included sleep disturbance, depression, anxiety 
attacks, nervousness, low frustration tolerance, anhedonia, 
nightmares, intrusive thoughts, irritability, hypervigilance, 
concentration difficulty, estrangement, crying spells, 
hopelessness, and exaggerated startle response.  His private 
examiner in 1995 described a "mild to moderate" stress 
disturbance.  In July 1996, a VA examiner assigned a GAF 
score of 50 for PTSD and depressive disorder NOS which, 
according to the examiner, represented "mild PTSD 
symptoms."  An SSA examination in April 1997 resulted in a 
GAF score of 65-70.  During this time period, the veteran 
reported missing 3 days per month due to physical ailments 
only.

The Board finds that, prior to November 10, 1997, the 
preponderance of the evidence establishes that the veteran's 
PTSD resulted in no more than definite/moderate social and 
industrial impairment.  In this respect, the veteran's 
speech, orientation and thought processes were intact without 
any evidence of psychosis.  He described his marital 
relationship as "pretty good."  He reported anxiety 
attacks, but his overall PTSD symptoms were described as mild 
to moderate in degree by both VA and private examiners.  He 
demonstrated good personal hygiene.  This evidence falls well 
short of establishing "considerable" social and industrial 
impairment so as to warrant a rating in excess of 30 percent 
under the old criteria.  Furthermore, this evidence does not 
reflect a level of impaired speech, memory, judgment, 
thinking and disturbances of mood and motivation necessary to 
warrant a higher rating under the new criteria.  Accordingly, 
the Board must deny a rating in excess of 30 percent for the 
time period prior to November 10, 1997.

The RO has next assigned an initial 50 percent rating for 
PTSD effective from November 10, 1997 to January 7, 2000.  
The veteran's VA examination on November 10, 1997 revealed 
additional complaint of rage episodes and "frequent" panic 
attacks.  His mental status examination was significant for 
retarded psychomotor activity, depressed mood, flat affect 
and impairment of memory, concentration and recall.  This 
symptomatology resulted in a GAF score of 51 which, under 
DSM-IV criteria, represents "serious" impairment of 
psychological, social and occupational functioning.  The VA 
examiner, however, described the veteran's PTSD as resulting 
in "moderate" social and industrial impairment.  Also in 
November 1997, his private examiner offered impressions of 
"moderate" psychiatric impairment with respect to 
activities of daily living, understanding and carrying out 
work orders, responding appropriately to supervision in a 
work setting, and performing simple tasks as well as 
"marked" impairment with respect to social functioning, 
concentration, ability to respond to work pressures, and 
ability to perform repetitive tasks.  This symptomatology 
remained stable until February 19, 1999 at which time a VA 
clinical record noted an increased severity of PTSD symptoms 
reflected by a GAF score of 45.

The Board finds that, prior to February 19, 1999, the 
preponderance of the evidence establishes that the veteran's 
PTSD resulted in no more than considerable/serious social and 
industrial impairment.  During this time period, there is 
objective manifestations of retarded psychomotor activity, 
depressed mood, flat affect and impairment of memory, 
concentration and recall.  However, there is no evidence of 
suicidal ideation, illogical speech, spatial disorientation 
and/or neglect of personal appearance and hygiene.  His 
overall social and industrial impairment was described as 
somewhere between moderate to marked in degree.  Thus, his 
social and industrial impairment is less than the "severe" 
degree required for a rating in excess of 50 percent under 
the old criteria.  Furthermore, this evidence does not 
reflect manifestations of suicidal ideations, obsessional 
rituals, illogical/obscure speech, spatial disorientation and 
neglect of personal appearance and hygiene so as to warrant a 
higher rating under the new criteria.  Accordingly, the Board 
must deny a rating in excess of 50 percent for the time 
period prior to February 19, 1999.

The Board is of the opinion, however, that the veteran's PTSD 
is factually shown to have resulted in severe social and 
industrial impairment beginning on February 19, 1999.  This 
finding is based on a VA clinical record which noted an 
increased severity of PTSD symptoms represented by a GAF 
score of 45.  This GAF score represents that the veteran's 
psychological, social and occupational functioning was 
intermediate between serious and major in degree.  VA 
clinical records reveal continued GAF scores of 45 through 
September of 2001.  The Board, therefore, grants a 70 percent 
rating for PTSD effective from February 19, 1999.

The preponderance of the evidence, however, is against a 
rating in excess of 70 percent for PTSD during the remainder 
of the appeal period.  The veteran's GAF scores since 
February 1999 have ranged from 40 to 60 with a GAF score of 
45 more consistently reported.  This GAF score represents 
that the veteran's psychological, social and occupational 
functioning has been intermediate between serious and major 
in degree.  The evidence does not reflect virtual social 
isolation in the community, psychoneurotic symptoms bordering 
on gross repudiation of reality or that the veteran is 
demonstrably unable to obtain or retain employment as a 
result of PTSD.  As such, a rating in excess of 70 percent 
under the old criteria is not warranted.  Furthermore, the 
veteran's mental status examinations fail to demonstrate 
evidence of delusions, hallucinations, grossly inappropriate 
behavior, disorientation or inability to maintain his 
hygiene.  His GAF scores reflect psychological, social and 
occupational functioning which is less than total in degree.  
As such, an increased rating under the new criteria is also 
not warranted.

In so deciding, the Board has considered the descriptions of 
the veteran's PTSD symptomatology provided by the veteran and 
his spouse as credible.  However, as lay individuals, the 
Board does not find them competent to speak to the medical 
question regarding the degree of social and industrial 
impairment that results from PTSD.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  Rather, the Board assigns the greatest 
probative weight to the observations and findings of the 
medical examiners who are trained to detect, diagnose and 
treat the veteran's PTSD symptoms.  There is no doubt of 
material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

Service connection for fibromyalgia is granted.

A rating in excess of 30 percent for PTSD prior to November 
10, 1997 is denied.

A rating in excess of 50 percent for PTSD prior to February 
19, 1999 is denied.

A 70 percent rating for PTSD beginning on February 19, 1999 
is granted.

A rating in excess of 70 percent for PTSD subsequent to 
February 19, 1999 is denied.

		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

